



EXHIBIT 10.6B


AMENDMENT NO. ONE TO THE


ADOBE SYSTEMS INCORPORATED DEFERRED COMPENSATION PLAN


The Adobe Systems Incorporated Deferred Compensation Plan (the “Plan”), as most
recently amended and restated effective November 13, 2014, is hereby amended by
this Amendment Number One effective December 15, 2019. All terms defined in the
Plan shall have the same meanings when used herein. All provisions of the Plan
not amended by this Amendment shall remain in full force and effect.


1.The name of the Plan is hereby changed to the Adobe Inc. Deferred Compensation
Plan and all references thereto in the Plan document, including the reference in
the first paragraph of the Introduction and Purpose and the reference in Section
1.34, are revised accordingly.


2.
The following new subsection (c) is added at the end of Section 3.1:



(a)Notwithstanding the foregoing or any other provision of the Plan to the
contrary, Participants who are not Directors may not elect to defer Performance
Shares or Restricted Stock Units granted after December 31, 2019.


3.
The following new subsection (c) is added at the end of Section 3.2:



(a)Notwithstanding the foregoing or any other provision of the Plan to the
contrary, Participants who are not Directors may not elect to defer Performance
Shares or Restricted Stock Units granted after December 31, 2019.


*    *    *


Adobe Inc. has caused this Amendment to be executed on the date indicated below.


ADOBE INC.








Dated:
12/10/2019
 
By
dcpsignature.jpg [dcpsignature.jpg]
 
 
 
 
Rosemary Arriada-Keiper


 
 
 
 
VP, Total Rewards






























